                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-363-FDW-DCK

 AUDREY WILLIAMS PRIDE,                                )
                                                       )
                 Plaintiff,                            )
                                                       )
    v.                                                 )       ORDER
                                                       )
 US DEPARTMENT OF THE NAVY,                            )
                                                       )
                 Defendant.                            )
                                                       )

         THIS MATTER IS BEFORE THE COURT on pro se Plaintiff’s “Motion To Move

Forward” (Document No. 6) filed October 11, 2019. This motion has been referred to the

undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is

appropriate. Having carefully considered the motion, the record, and applicable authority, the

undersigned will deny the motion without prejudice.

         The undersigned is unclear as to the relief pro se Plaintiff is seeking. In addition, the

undersigned observes that Plaintiff filed an “Amended Complaint” (Document No. 5) on October

10, 2019 that presumably has not yet been served on Defendant.

         IT IS, THEREFORE, ORDERED that pro se Plaintiff’s “Motion To Move Forward”

(Document No. 6) is DENIED WITHOUT PREJUDICE.


                                          Signed: October 15, 2019
